TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00264-CV



                                        In re Wayne Adams



                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                             MEMORANDUM OPINION


                Relator filed a petition for writ of mandamus complaining that the trial court had not

performed its required ministerial duties in regard to relator’s petition for writ of habeas corpus. See

Tex. R. App. P. 52.8. The trial court has provided us with copies of its correspondence to relator

explaining that relator’s petition did not comply with the requirements set out by the court of

criminal appeals, giving specific instructions on how to file a proper petition and a blank copy of the

form that the court of criminal appeals requires to be used when filing a petition for writ of habeas

corpus. We deny the petition for writ of mandamus.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 28, 2011